                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DANTE BUTLER,

                       Plaintiff,
                                                             Case No. 20-cv-0842-bhl
       v.


1ST FRANKLIN CORPORATION, et al.,

                       Defendants.


                      ORDER UNSEALING DOCUMENTS
______________________________________________________________________________

       On April 12, 2021, Plaintiff’s counsel filed a declaration and exhibits in connection with
his response to the Court’s March 29, 2021 Order to Show Cause. (ECF No. 60.) Contrary to
the Local Rules, counsel filed the declaration and exhibits under seal, without seeking Court
permission. On April 13, 2021, the Clerk of Court entered a notice of the filing error on the
docket, informing counsel that the Court would consider the documents to be publicly filed
unless a separate motion to seal or restrict the document was filed, as required by General Local
Rule 79. The Clerk further directed counsel to file the required motion to restrict or seal
“immediately,” and referred him to the Court’s electronic case filing manual. Two weeks have
passed, and counsel has made no effort to comply with the local rule or otherwise respond to the
Clerk’s notice.
       Under General Local Rule 79, all documents filed with the Court are considered public
unless accompanied by a separate motion asking the Court to restrict access. The motion must
be supported by facts demonstrating good cause for restricting access and describe the general
nature of the information withheld from the public record. Moreover, to the extent possible, the
movant must include with the public filing a version of the document or material that redacts
only those portions of the document that are subject to the restriction/sealing request. “Absent a
sufficient factual basis demonstrating good cause sufficient to seal the documents,” the motion
must be denied and the documents must be publicly filed by the Clerk of Court. General L.R.
79(d)(3).
       Counsel has failed to file the required motion to restrict or seal the declaration and
exhibits. Despite the Clerk allowing him time to remedy this failure, counsel has not done so
and has made no showing of good cause sufficient to warrant restricting public access to the
filing. Accordingly, the Clerk of Court is DIRECTED to unseal the declaration and exhibits
(ECF No. 60).
       Dated at Milwaukee, Wisconsin this 27th day of April, 2021.


                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge
